DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/23/2021, with respect to claims 3, 8 and their dependent claims have been fully considered and are persuasive.  The 103 rejections of claims 3, 8 and their dependent claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1,2,9-12 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2,9-12,15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the type information" in lines 24 and 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the selected food/drink" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the selected food/drink" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
If claims 8 and 14 were amended to correct the 112(b) issues identified, they would be in condition for allowance. The corrections to the amendments should take into account the clarity of the claims in total.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9-11/are rejected under 35 U.S.C. 103 as being unpatentable over Barragan et al. US 2015/0100152 in view of Williams et al. US 2008/0313028.
Barragan discloses a food/drink dispensing device that manages a connection with a mobile terminal comprising:
(Re claim 1) “a connection unit for specifying a mobile terminal … connection” (602 figure 6). “a transmission unit for sending, to the mobile terminal, device identification information” (602 figure 6). ”from the management server … type information” (para 0004, 0021, 0034, 0044). “a determination unit for determining whether or not the food/drink can be dispensed … type information … from the mobile terminal” (610,613 figure 6). “a dispensing unit for dispensing said food/drink … possible” (abstract).
Barragan does not disclose that the device identification information causing the mobile terminal to request and install an extension application on the mobile terminal corresponding to the 
Williams teaches that the device identification information causing the mobile terminal to request and install an extension application on the mobile terminal corresponding to the food/drink dispensing device, the mobile terminal receiving the extension application from the management server (514,516,518 figure 5).
It would have been obvious to one skilled in the art to modify the system of Barragan to include that the device identification information causing the mobile terminal to request and install an extension application on the mobile terminal corresponding to the food/drink dispensing device, the mobile terminal receiving the extension application from the management server because it allows for the system to control a greater number of vending machines as they are encountered.
	(Re claim 2) “dispensing designation information further includes information … size … supplements” (para 0041,0105).
	(Re claim 9) “status information further includes at least one of (i) cost and (ii) information relating to whether or not the food/drink can be sold” (para 0062, 0102).
	(Re claim 10) “food /drink can be sold includes at least one of  “sold out”, “please wait”, “on sale” and “out of order” (para 0062, 0102).
(Re claim 11) “send data indicative of machine type of the device to cause the mobile terminal to display different food/drink images based on the machine type” (para 0061,0117).

Claims 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barragan/Williams in view of Merali US 2017/0238753.
Barragan/Williams discloses the system as rejected in claims 1.

 (Re claim 12) Merali teaches a selection of “hot” or “cold” selection for a selected food or drink (para 0292).
	It would have been obvious to one skilled in the art to modify the system of Barragan/Williams to include a selection of “hot” or “cold” selection for a selected food or drink because it allows a user to select their optimally configured food.
(Re claim 15) Merali teaches displaying on the mobile terminal a plurality of food/drink items according to priority (para 0243-0253) and “priority information is determined based on a purchase history” (para 0243-0253; Merali).
	(Re claim 16) Merali teaches “purchase history includes frequency data indicating a frequency … priority of the food/drink displayed on the mobile terminal changes based on frequency” (para 0243-0253; Merali).
	(Re claim 17) Merali teaches “priority of food/drink displayed on the mobile terminal increases as the frequency increases” (para 0243-0253; Merali).
	(Re claim 18) Merali teaches “a user information database … purchase history … updated as the user purcahses the food or drink … priority … changes based on changes to the user information database” (para 0243-0253; Merali).
	(Re claim 19) Merali teaches 
“priority information is determined based on data received from a computing device associated with the dispensing unit that sets priority of the food/drink” (para 0243-0253; Merali).
It would have been obvious to one skilled in the art to modify the dispenser of Barragan/Williams to include displaying on the mobile terminal a plurality of food/drink items according .

Allowable Subject Matter
Claims 3-7 and 13 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: a mobile terminal which connects to a food/drink dispensing device comprising receiving from a management server an extension application for installation on the mobile terminal corresponding to the food/drink dispensing device, receiving from the food/drink dispensing device product information and status information, an image acquisition unit for sending the product and status information to the management server and acquiring from the management server image information in combination with the remaining claim language is not taught by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0082243 discloses receiving product information and images from a server and swiping to dispense items.


                                            

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655